Citation Nr: 1443176	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a fracture of midshaft third metacarpal of the left hand.

2.  Entitlement to service connection for an upper back disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
A hearing was held at the RO before the undersigned Veterans Law Judge in July 2014.  A transcript of this hearing is associated with the electronic record.  

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals a transcript of the July 2014 hearing.  The remaining documents are either irrelevant to the issues on appeal or duplicative of documents contained within the physical claims file. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an upper back disorder and a bilateral shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to a compensable rating for a fracture of midshaft third metacarpal of the left hand.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a compensable rating for a fracture of midshaft third metacarpal of the left hand have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the claim for entitlement to a compensable rating for a fracture of midshaft third metacarpal of the left hand.  See July 2014 hearing transcript.  Therefore, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for the issue of entitlement to a compensable rating for a fracture of midshaft third metacarpal of the left hand is dismissed.


REMAND

The Veteran has alleged that his shoulder and back disorders are due to sleeping in foxholes during service.  The Veteran underwent a VA examination in November 2012; however, despite the Veteran reporting his history during the examination, the examiner only opined on the question of whether the Veteran's shoulder and back disorders were due to a motor vehicle accident during service.  The opinion and rationale did not specifically address whether the disorders may be related to his positioning in the foxhole.  Therefore, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder and bilateral shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After the above development has been completed, the AOJ should refer the claims file to the November 2012 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion to determine the nature and etiology of any upper back disorder and bilateral shoulder disorder that may be present. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should then opine as to whether it is at least as likely as not that the Veteran has an upper back disorder and bilateral shoulder disorder that are causally or etiologically related to his military service, to include his positioning in foxholes during service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


